Morphy, J.
This action was brought to recover the sum of $2000, alleged to have been received by the defendant, as plaintiff’s attorney at law, from F. Buisson, late Sheriff of the parish of Orleans, inT839. The defendant denied his indebtedness, and averred that, on the contrary, the plaintiff was indebted to him in the sum of twenty dollars, for professional services, which sum he pleaded in reconvention. There was adjudgment below rejecting the plaintiff’s demand, and allowing the sum claimed in reconvenlion. The plaintiff has appealed.
On the trial below, no evidence whatever was offered by the petitioner to show any indebtedness on the part of the defendant, while the latter exhibited a settlement, or statement of an account between himself and the plaintiff by whom it is signed. In this settlement Parmly is debited with various charges for professional services, and for money advanced on his orders, amounting to $2000 ; and he is credited with the sum of $2000 as received by the defendant from the Sheriff, on the 14th of January, 1839. Several witnesses testified to the fairness of the charges set forth in the account, which the plaintiff himself had moreover sanctioned. This evidence, and that adduced in support of the reconventional demand, fully sustain the judgment appealed from.